Exhibit 10.1

 
TECHNOLOGY ACQUISITION AND FINANCING AGREEMENT
 
This Technology Acquisition and Financing Agreement (this “Agreement”) is
entered into on May 12, 2020 (the “Effective Date”) for the collective
acquisition, development, financing, implementation and commercialization of
certain technologies that may be a potential treatment for the COVID-19 virus
and its effects on the human body (collectively referred to herein as the “Joint
Venture”) by and between:
 
Premier Biomedical, Inc. (OTC Pink: BIEI), a Nevada corporation (“Premier”),
 
Technology Health, Inc. (OTC Pink: HALB), a Colorado corporation f/k/a Halberd
Corporation (“THI”),
 
RushNet Inc. (OTC Pink: RSHN), a Colorado corporation (“RushNet”), and
 
Gold River Productions, Inc., formerly XYZ Hemp, Inc. (OTC Pink: GRPS) a
Colorado corporation (“Gold River”).
 
Each shall be referred to as a “Party” and collectively as the “Parties.”
 
RECITALS:
 
WHEREAS, Certain technologies owned by Marv Enterprises, LLC (“Marv”), a single
member LLC owned and controlled by Dr. Mitch Felder (“Dr. Felder”), which have
been exclusively licensed to Premier pursuant to a license agreement, as amended
(the “Premier License Agreement”);
 
WHEREAS, Premier is publicly traded on the Pink Sheets, trading symbol BIEI;
 
WHEREAS, THI is publicly traded on the Pink Sheets, trading symbol HALB;
 
WHEREAS, RushNet is publicly traded on the Pink Sheets, trading symbol RSHN;
 
WHEREAS, Gold River is publicly traded on the Pink Sheets, trading symbol GRPS;
 
WHEREAS, RushNet, Gold River and Premier are parties to a Strategic Alliance
Agreement dated July 19, 2019 (the “Patch Agreement”) concerning the development
and marketing of Premier’s Anti-Addiction PatchTM Product;
 
WHEREAS, the Parties entered into a Strategic Alliance Agreement dated April 1,
2020 (the “April 1 Agreement”), concerning technologies owned by Marv concerning
patented extracorporeal therapy (U.S. Patent 9,216,386 and U.S. Patent
8,758,287) (the “Marv Patents”);
 
WHEREAS, in addition to the safe removal of targeted antigens from the blood and
targeted organs as contemplated by the April 1 Agreement, it is believed that
the methodology described in the Marv Patents can remove both harmful,
inflammatory cytokines and disease-causing targeted antigens from the
bloodstream, as a multi-faceted COVID-19 Regiment Solution ETAT-Extracorporeal
Targeted Antigens Technology, and therefore the April 1 Agreement is replaced in
its entirety by this Agreement, and this Joint Venture will further include a
separate intellectual property agreement that includes the licensure of Covid-19
Applications and Covid-19 Licensed Products (the “Intellectual Property
Agreement”) to be entered into by and between Marv, as the owner, Premier, as
the previous exclusive licensee, and THI as the current licensee. Applications
in Appendix A which includes three provisional patents (the “Method for Treating
and Curing Covid-19 Infection by Utilizing a Laser to Eradicate the Virus”, the
“Method for Treating and Curing Covid-19 Infection”, and the “Method for
Treating Covid-19 Inflammatory Cytokine Storm for the Reduction of Morbidity and
Mortality in Covid-19 Patients”) (included hereafter in the definition of the
Marv Patents in the Field of Coved-19 Treatments). A copy of the Intellectual
Property Agreement is attached hereto as Exhibit A;
 
WHEREAS, this Agreement contemplates the development of a methodology for the
extracorporeal treatment of a patient’s body fluid, for example, blood, and /or
CSF (cerebrospinal fluid), with the utilization of laser technology for the
emissive energy eradication of the COVID-19 virion. The resulting treatment
would include a multiplicity of stages implementing a combination of
technological innovations for the removal of body fluid from a patient which
contains COVID-19 virions, tagging those virions with a fluorescent or luminous
antibody, eradicating the fluorescently tagged virion with a laser, and then
returning the cleansed body fluid to the patient. The resulting treatment would
further include the Method for Treating and Curing Covid-19 Infection by
Utilizing a Laser to Eradicate the Virus;
 
WHEREAS, the technologies represented by the Marv Patents in the Field of
Covid-19 Treatments shall, after their licensure by THI, be referred to herein
collectively as the “Covid-19 Licensed Products”;
 
 
1

 
 
WHEREAS, Premier has contacts (i) within various Veterans Administration
hospitals, for the possibility of product testing of the Covid-19 Licensed
Products, and (ii) with the University of Texas, El Paso (UTEP), including with
regard to, and treatment of, COVID-19;
 
WHEREAS, the Parties are desirous of collaborating for the creation and
distribution of products designed for the treatment of COVID-19 and the like;
 
WHEREAS, THI has a strategic relationship with Mohammed Zulfiquar and
Datatecnics, Inc., for the development of a nano laser to eradicate the targeted
antigens and the virus, with regard to the Covid-19 Licensed Products;
 
WHEREAS, Premier had 483,472,591 shares of its common stock outstanding as of
March 16, 2020, but as of this date has 945,879,258 shares outstanding confirmed
with the transfer agent as of this date;
 
NOW, THEREFORE, for good and adequate consideration, the receipt of which is
hereby acknowledged, the Parties covenant, promise and agree as follows:
 
AGREEMENT
 
1.           
RECITALS. The Recitals are hereby incorporated herein by this reference, as if
fully restated herein.
 
2.           TERMS OF THE AGREEMENT.
 
(a) Payments – Each of THI, Gold River and RushNet, and their respective
associates, shall be responsible, jointly and severally, to cause $2,000,000 to
be paid for various costs associated with this Agreement (such $2,000,000 amount
to be hereinafter referred to as the “Technology Acquisition Fee”), to be paid
as follows:
 
1. $20,000, which has already been paid to attorneys of Marv as it directed.
 
2. $80,000, payable to THI by no later than May 21, 2020.
 
3. $750,000, payable to THI by no later than June 7, 2020.
 
4. $1,150,000, payable to THI by no later than July 20, 2020, $500,000 of which
would be payable to a subsidiary of THI to be formed in the United Kingdom, for
research and development to be performed in the United Kingdom, by and at the
direction of Mohammed Zulfiquar and/or Datatechnics Inc., as invoiced by
Mohammed Zulfiquar and/or Datatechnics Inc., for expenses and at an hourly rate
to Mohammed Zulfiquar and his designees.
 
(b) With the payments set forth above, Premier, THI and Dr. Felder, by and
through the University of Texas El Paso (UTEP) and possibly others, as a part of
this Joint Venture Agreement, will engage in a joint technology interplay with
regard to the Covid-19 Licensed Products, including:
 
1.           for the creation create the fluorescent antibodies to find and
target COVID-19 in bodily fluids.
2.           With the payments set forth above, Dr. Felder, by and through
Mohammed Zulfiquar and/or Datatechnics Inc., modifies existing laser technology
for eradicating identified and targeted antigens less than 10 nanometers in
size.
3.           With the payments set forth above, Dr. Felder, by and through
Mohammed Zulfiquar and/or Datatechnics Inc., will endeavor to create a tracking
computer program for eradicating thousands of virions per second in CSF and
blood (which is accomplished prior to returning the cleansed blood to the body).
4.           Not less than $500,000 of the Technology Acquisition Fee shall be
budgeted for steps two and three above.
 
(c) Within three (3) trading days of the execution of this Agreement, the
Parties, or at least THI, shall begin to issue a series of joint press releases
(the “Joint Press Releases”), the contents of which will be agreed upon by all
issuing Parties, concerning the existence of this Agreement and the developments
by the Joint Venture.
 
(d) William Hartman will be appointed as the President and CEO of THI and as a
member and Chairman of its Board of Directors.
 
2.     Each of THI, Gold River and RushNet shall, jointly and severally, use
their best efforts to secure financing, including through grants and government
contracts (Alternative Funding), including without limitation, NHS Innovation
and, for the Joint Venture, currently estimated to be in the amount of
Twenty-Five Million Dollars ($25,000,000), Enterprise Investment Scheme (EIS)
and the Seed Enterprise Investment Scheme (SEIS). Any Alternative Funding
secured for the Joint Venture which is paid to THI shall be considered part of
the Technology Acquisition Fee. However, any amount secured by Premier as part
of an SBA loan will only be counted toward the $2,000,000 Technology Acquisition
Fee amount and credited to THI, Gold River and/or RushNet to the extent of 7.5%
of the SBA loan amount. In the event that an amount greater than the Technology
Acquisition Fee amount is paid to THI as a result of or as a part of this
paragraph or the preceding paragraph, the additional funding shall be paid to,
and administered jointly by, THI, Gold River and RushNet. 

 
 
2

 
                            

(a)           THI acknowledges that it has issued an aggregate of 450 million
warrants, exercisable for a period of ten (10) years, at $0.01 per share and
with cashless exercise provisions, to Dr. Felder (150 million shares), William
Hartman (150 million shares), John Borza (75 million shares), and Heidi Carl (75
million shares) as consideration for services rendered in connection herewith.
 
(b)           In addition to the amounts payable pursuant to the Intellectual
Property Agreement and the Technology Acquisition Fee, THI shall pay a 5% gross
royalty amount to Datatecnics Inc. or Mohammed Zulfiquar and THI shall pay
annually, within 30 days of its fiscal year-end, to each of RushNet and Gold
River, 5% of its net income, as reduced by the foregoing payments.
(c)           Premier Biomedical shall not increase the number of authorized
shares for at least eight months from the date of this Agreement.
 
3.      Term and Termination. This Agreement may be terminated by Premier, on
thirty (30) days advance notice of termination, in the event the payments set
forth in Section 2(a) hereof are not received by Premier on or before their
respective due date.
 
4. No Brokerage Fee. Each Party hereby represents and warrants that there has
been no agreement which might cause any other person to become entitled to a
finder’s fee, a broker’s fee or a commission as a result of the transactions
contemplated hereunder.
 
6. Nonexclusive Engagement; Extent of Services. The Parties agree that the
relationship contemplated by this Agreement is a nonexclusive engagement/venture
and that each Party now renders and may continue to render consulting services
and/or sell or provide products to other companies that may or may not conduct
activities similar to those of each other Party.
 
7. Non-circumvention, Confidentiality, Nonuse of Proprietary Information and
Contacts. Each Party agrees to hold in confidence confidential information
acquired in the course of this relationship with the other Parties and their
associates. Each Party agrees to refrain from, either during period of this
Agreement or at any other time thereafter, disclosing, using or disseminating
such confidential information, for its or another’s benefit, in any way acquired
in the course of any association arising out of this Agreement. For purposes of
this Agreement, confidential information shall include contacts and
introductions to third parties and information relating thereto. Confidential
information, knowledge or data of a Party and/or its affiliates shall not
include any information which is or becomes generally available to the public
other than as a result of a disclosure by such Party or its representatives.
 
Each Party agrees that any party introduced (the “Introduced Party”) by the
other Party (the “Introducing Party”) to (the “Other Party”), will permanently
remain the “Introducing Party’s contact, and the “Other Party” will honor same
and not contact such “Introduced Party,” except pursuant to this Agreement,
without the consent of the Introducing Party. Furthermore, each Party agrees
that for a period of three years from the date of this Agreement, should any
dealings occur between the “Introduced Party” and the “Other Party,” either
directly, indirectly, or through any affiliate or entity in which the “Other
Party” receives a financial benefit, the “Introducing Party” of this Agreement
shall be compensated with an interest in the profits of such business dealings
equal to 50% of the financial benefit received by the “Other Party.”
 
8. This Agreement and the rights of the Parties hereunder shall be governed by
and construed in accordance with the laws of the State of Nevada including all
matters of construction, validity, performance, and enforcement and without
giving effect to the principles of conflict of laws. Venue for any action
brought under this Agreement shall be in the appropriate court in Clark County,
Nevada.
 
9. The Parties agree and stipulate that each and every term and condition
contained in this Agreement is material, and that each and every term and
condition may be reasonably accomplished within the time limitations, and in the
manner set forth in this Agreement. The Parties agree and stipulate that time is
of the essence with respect to compliance with each and every item set forth in
this Agreement.
 
10. This Agreement may not be amended or modified except by written agreement
subscribed by all of the Parties to be charged with such modification. This
Agreement shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective partners, employees, agents, servants, heirs,
administrators, executors, successors, representatives and assigns.
 
11. This Agreement, along with the exhibits hereto, sets forth the entire
agreement and understanding of the Parties hereto and supersedes any and all
prior agreements, arrangements and understandings related to the subject matter
hereof. No understanding, promise, inducement, statement of intention,
representation, warranty, covenant or condition, written or oral, express or
implied, whether by statute or otherwise, has been made by any Party hereto
which is not embodied in this Agreement or the written statements, certificates,
or other documents delivered pursuant hereto or in connection with the
transactions contemplated hereby, and no Party hereto shall be bound by or
liable for any alleged understanding, promise, inducement, statement,
representation, warranty, covenant or condition not so set forth.
 
12. This Agreement may be executed in one or more counterparts, each of which
when executed and delivered shall be an original, and all of which when executed
shall constitute one and the same instrument.
 
[remainder of page intentionally left blank; signature page to follow]
 


3

 
 
IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.
 
 
Premier Biomedical, Inc.:
 
 
/s/ William Hartman                                Date__________
By: William Hartman, CEO
 
 
 
THI Corporation:
 
 
/s/ James Christopher LeDoux               Date___________
By: CEO
 
 
RushNet Inc.:
 
 
/s/ Richard E Goulding                          Date___________
By: Richard E Goulding MD, Chairman of the Board
 
 
 
Gold River Productions, Inc.:
 
 
/s/ Richard E Goulding                          Date___________
By: Richard E Goulding MD, Chairman of the Board       




4

 

 
Exhibit A
 
Intellectual Property Agreement




5
